Case 3:20-cv-00002-C Document 21 Filed 03/12/20 Page1ofi1 PagelD 164

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
VITALLIANCE CORPORATION, )
)
Plaintiff, )
)
v. )
)
itSOLUTIONS, a Dutch company, )
)
Defendant. ) Civil Action No. 3:20-CV-0002-C

ORDER

On this day, the Court considered the Parties’ Joint Stipulation of Dismissal with
Prejudice, filed March 10, 2020, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

IT IS THEREFORE ORDERED that all claims asserted in the above-styled and
-numbered civil action be DISMISSED WITH PREJUDICE with costs taxed against the party
incurring the same. IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss be
DENIED AS MOOT.

SO ORDERED this_/4 day of March, 2020.

   
 

[])

.CU GS
NIOR D STATES DISARICT JUDGE

 

 
